DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 18, 2022 have been fully considered but they are not persuasive.
A) Applicant’s argument that GB 989,375 discloses a composition comprising boron trifluoride-piperidine and PVC stabilizer B, which is zinc octoate, in a ratio of 3.5:1 (examples 5-7), outside of the claimed stoichiometric ratio of 1:3 to 3:1 is not persuasive. GB 989,375 teaches 1-10 percent catalyst/boron trifluoride amine complex and 1-5 percent stabilizer/zinc octoate (pg. 7 lines 50-60, pg. 6 lines 48-49, and pg. 7 lines 1-5), which overlaps the claimed ratio.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiment (MPEP 2123).
B) Applicant’s argument that unexpected results are found with the composition of the claims is not persuasive. Applicant’s can rebut a prima facie case of obviousness by showing the criticality of the range, but must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range (MPEP 2144.05 III A). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP 716.02 (d) II). Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support (MPEP 716.02 (d)). However, in the examples found in the instant specification, the stoichiometric ratio is only varied in table 2.  There are no points outside of the claimed range (1:3 to 3:1 is the same as 0.333-3), and no points on the upper end of the range.  Further, the ratio is only varied with the tin octoate and boron trifluoride ethylamine complex, while the claims are broad enough to cover any metal complex with carboxylate ligands and any boron trifluoride amine complex or boron trifluoride phenol complex. While table 1 changes the metal carboxylate complex, it is only tested with boron trifluoride ethylamine complex.  Likewise, table 3 does not change the ratio or the metal complex.  Therefore, the results are not commensurate in scope with the claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over GB 989,375.
Regarding claim 1: GB 989,375 teaches a composition (pg. 1 lines 5-10).  The limitation “for the cure of epoxy resins with aromatic amines” is intended use and carries little patentable weight. The composition comprises a metal complex with carboxylate ligands/zinc octoate (pg. 11, table with examples 5-7), and a boron trifluoride amine complex/boron trifluoride piperidine (pg. 11, table with examples 5-7). GB 989,375 teaches 1-10 percent catalyst/boron trifluoride amine complex and 1-5 percent stabilizer/zinc octoate (pg. 7 lines 50-60, pg. 6 lines 48-49, and pg. 7 lines 1-5), which overlaps the claimed ratio.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use an overlapping stoichiometric ratio of (a):(b) and would have been motivated to do so since GB 989,375 teaches these are acceptable amounts of the components to achieve the disclosed invention.
Regarding claims 2 and 3: GB 989,375 teaches zinc octoate (pg. 11, table with examples 5-7).
Regarding claim 4: GB 989,375 teaches boron trifluoride-piperidine (pg. 11, table with examples 5-7).
Regarding claim 5: Claim 1, from which claim 5 depends, limits the boron trifluoride to either an amine complex or a phenol complex.  Since GB 989,375 teaches the amine complex, the phenol complex is optional. 

Claims 9-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over GB 989,375 as applied to claim 1 set forth above and in view of Parry et al. (U.S. Pat. 2,909,494).
Regarding claim 9: GB 989,375 teaches a curing composition for the cure of epoxy resin (pg. 1 lines 7-10) comprising the accelerator composition as set forth above.  Not disclosed is an aromatic amine.  However, Parry et al. teaches a similar composition having aromatic polyamine curing agents (col. 2 lines 11-15). GB 989,375 and Parry et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy resins with a boron trifluoride amine catalyst.  At the time of the invention a person having ordinary skill in the art would have found it obvious to add the aromatic amine curing agent of Parry et al. into the composition of GB 989,375 and would have been motivated to do so in order to adequately crosslink the epoxy to the desired product.
Regarding claims 10 and 16: GB 989,375 teaches a curable composition comprising an epoxy resin/polyepoxide (pg. 1 lines 7-10) and the accelerator composition as set forth above.  Not disclosed is an aromatic amine.  However, Parry et al. teaches a similar composition having aromatic polyamine curing agents such as diaminodiphenylmethane (col. 2 lines 11-15). At the time of the invention a person having ordinary skill in the art would have found it obvious to add the aromatic amine curing agent of Parry et al. into the composition of GB 989,375 and would have been motivated to do so in order to adequately crosslink the epoxy to the desired product.
Regarding claims 11 and 17: GB 989,375 teaches 4.5 parts accelerator composition (3.5 boron trifluoride-piperidine and 1.0 parts zinc octoate) to 35 parts epoxy (pg. 11, table with examples 5-7), which is 12.85 parts accelerator to 100 parts epoxy, which falls within the claimed range. 
Regarding claim 12: GB 989,375 teaches a method of preparing a curable composition comprising an epoxy resin/polyepoxide (pg. 1 lines 7-10) and the accelerator composition as set forth above.  Not disclosed is an aromatic amine.  However, Parry et al. teaches a similar composition having aromatic polyamine curing agents (col. 2 lines 11-15). At the time of the invention a person having ordinary skill in the art would have found it obvious to add the aromatic amine curing agent of Parry et al. into the composition of GB 989,375 and would have been motivated to do so in order to adequately crosslink the epoxy to the desired product.
Regarding claims 13 and 14: GB 989,375 teaches a method of curing the composition (pg. 1 lines 7-11). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767